DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Note on Correction 
Claims corrected to properly agreed upon claim amendments per the interview of 2/25/21.  Notice of allowance erroneously included earlier version of proposed claim amendments.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), directed to the non-elected species, previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of 10/29/21 of species as set forth in the Office action is hereby withdrawn
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 2/25/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10670345 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tom Vesbit (Registration 50,562) on 2/25/21 indicating Applicant and Examiner agreed to examiner amendment of claims below.     

Claims (amended): 

1.   (Currently Amended) A method of manufacturing a heat exchanger for a first fluid and a second fluid, the method comprising:
plurality of separator members respectively including a first surface and an opposite second surface;
   forming an array of wave features of respective ones of the plurality of separator members, the wave features making the first surface and the second surface uneven and making the first surface inverse to the second surface;
   arranging the plurality of separator members in an alternating arrangement with the first surfaces of adjacent separator members facing each other and attached at the respective wave features, and with the second surfaces of adjacent separator members facing each other and attached at the respective wave features;
   defining a plurality of first flow passages between respective first surfaces of the plurality of separator members, the first flow passages configured to direct flow of the first fluid therethrough; and
   defining a plurality of second flow passages between respective second surfaces of the plurality of separator members, the second flow passages configured to direct flow of the second fluid therethrough, the second fluid and the first fluid being configured to exchange heat through the plurality of separator members; 
   wherein the plurality of separator members includes a first separator member and a second separator member; and
   housing the plurality of separator members within a housing, the housing cooperating with at least one of the plurality of separator members to define at least one of the first flow passages and at least one of the second flow passages, the housing including a panel that is attached to the first separator member and the second separator member, the panel including an aperture that defines one of an inlet or an outlet into one of the plurality of second flow passages.


2. (Currently Amended) The method of claim 1, wherein at least two of the plurality of separator members are integrally attached to be unitary.


ones of the plurality of separator members along a first direction and a second direction that is transverse to the first direction, the wave features defining a plurality of apexes and a plurality of recesses with at least one of the plurality of apexes being surrounded by at least one of the plurality of recesses.


6. (Cancelled) 


11. (Currently Amended) A method of manufacturing a heat exchanger for a first fluid and a second fluid, the method comprising:
forming a plurality of separator members, the plurality of separator members respectively including a first surface and a second surface, the second surface opposite the first surface, the plurality of separator members respectively including an array of wave features, the wave features making the first surface and the second surface uneven and making the first surface inverse to the second surface;
interconnecting the plurality of separator members in an alternating arrangement with the first surfaces of adjacent separator members facing each other and attached at the respective wave features, and with the second surfaces of adjacent separator members facing each other and attached at the respective wave features;
defining a plurality of first flow passages between respective first surfaces of the plurality of separator members, the first flow passages configured to direct flow of the first fluid therethrough; and
defining a plurality of second flow passages between respective second surfaces of the plurality of separator members, the second flow passages configured to direct flow of the second fluid therethrough, the second fluid and the first fluid being configured to exchange heat through the plurality of separator members;
            wherein the plurality of separator members includes a first separator member and a second separator member; and
housing the plurality of separator members within a housing, the housing cooperating with at least one of the plurality of separator members to define at least one of the first flow passages and at least one of the second flow passages, the housing including a panel that is attached to the first separator member and the second separator member, the panel including an aperture that defines one of an inlet or an outlet into one of the plurality of second flow passages


16. (Cancelled) 


Reason for Allowance
Claims 1-5, 7-15, and 16-20 are being allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art does not anticipate nor render obvious the combination set forth in the independent claim of a heat exchanger with the wave structures claimed in a housing and specifically where in the housing including a panel that is attached to the first separator member and the second separator member, the panel including an aperture that defines one of an inlet or an outlet into one of the plurality of second flow passages. 
The closest prior art of record is Simpelaar (U.S. Patent 2,959,400) and White (U.S. Patent 6,221,463).
Both Simpelaar and White teach heat exchangers with a plurality of separator members with wave features.  This prior art individually or in combination does not teach or make obvious specifically the housing including a panel that is attached to the first separator member and the second separator member, the panel including an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763